Opinion by
Cole, J.
It was stipulated and agreed that the merchandise in question consists of medicinal preparations the same in all material respects as the merchandise passed upon in Wing Duck Co. v. United States (6 Cust. Ct. 133, C. D. 446), and Shun Yuen King & Co. v. United States (11 Ct. Cust. Appls. 331, T. D. 39143), which records were incorporated herein. In accordance therewith it was held that the revenue tax imposed by the collector does not apply to the merchandise. The protests were sustained to this extent.